Title: To Alexander Hamilton from Fisher Ames, 31 August 1793
From: Ames, Fisher
To: Hamilton, Alexander



Boston Augt. 31 1793
My dear Sir

I am happy to see the good effect of the exertions which have been made to keep our country from meddling with the war. Our fears have in a degree subsided. They have been strong enough to give their full impression to the services of the officers of govt. The public mind seems to be open to receive the truth. Such periods occur rarely & ought not to pass away in vain. There are many topics which ought to be touched. I have supposed one, among many good ones, to be the attempt to point out the inconsistency of our Jacobins. The execution is defective in two particulars at least: the catalogue wants additions as well as a better arrangement—and the very words, used by them at different times might be quoted from the Gazettes with some effect. Something might be added or altered to the inclosed, if a proper person would do it. There will be no objection made to any alterations.
The press is busy here—rather overdone. The enragés are remarkably in check.
I look forward to the next campaign with concern. I wish nothing may be omitted to make the people understand the truth, so well as to disarm the faction who distort it.
My principal object in writing at this time is, to mention to you the subject of a state being sued. It was raised here, as you must have seen. The people understand the matter imperfectly and on the whole, I conceive the entire active force of the state politics to be hostile to the decision. It is supposed, the Legislature will vote their censure of the suableness of a state & request congress to propose an amendment—or instruct their Senators & request their Representatives to move such an amendment. Is this regular? The Constitution authorises two modes of amending. Either Congress may propose alterations to the state, or a convention may be called. If specific amendments should be moved by states to congress, is there not a great mischief lurking in the precedent? However I wave the ceremony of any reply from you, which busy as you are, is needless. I wish to call your reflections to the subject—which I think will be stir’d. We cannot doubt it will be so managed as if possible to make difficulty.
I hope your unremitted cares do not impair your health.
I am, my dear Sir,   Yours truly

Fisher Ames

